Case 2:20-cv-00382-DBB-DBP Document 18 Filed 08/02/21 PageID.143 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    Jeffrey R. Werner,                                     MEMORANDUM DECISION AND
                                                           ORDER GRANTING MOTION TO
                           Plaintiff,                      AMEND
    v.
                                                           Case No. 2:20-cv-382 DBB DBP
    Dan Edmund et al.,
                                                           District Judge David B. Barlow
                           Defendants.
                                                           Chief Magistrate Judge Dustin B. Pead

          This matter is before the court on Plaintiff’s Motion for Leave to Amend. (ECF No. 17.) 1

This is a copyright infringement suit. Plaintiff seeks leave to amend to add allegations of newly

discovered infringements. Defendants, who are in default, have not responded to Plaintiff’s

motion, and the time to do so has passed.

          Rule 15(a)(2) provides that “[t]he court should freely give leave [to amend] when justice

so requires.” Fed. R. Civ. P. 15(a)(2). “The district court has ‘wide discretion to recognize a

motion for leave to amend in the interest of a just, fair or early resolution of litigation.’” Bylin v.

Billings, 568 F.3d 1224, 1229 (10th Cir. 2009) (quoting Calderon v. Kan. Dep't of Soc. & Rehab.

Servs., 181 F.3d 1180, 1187 (10th Cir. 1999)). “Refusing leave to amend is generally only

justified upon a showing of undue delay, undue prejudice to the opposing party, bad faith or

dilatory motive, failure to cure deficiencies by amendments previously allowed, or futility of

amendment.” Id. (quoting Frank v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993)).

          Here, Plaintiff notes that granting this motion will actually afford Defendants an

opportunity to respond and defend against the allegations, rather than face entry of default


1
 This case is referred to the undersigned from District Judge David Barlow pursuant to 28 U.S.C. § 636(b)(1)(A).
The court elects to decide this motion on the basis of the written memoranda. DUCivR 7-1.
Case 2:20-cv-00382-DBB-DBP Document 18 Filed 08/02/21 PageID.144 Page 2 of 2




judgment. (ECF No. 17 p. 4.) The court finds good cause to grant Plaintiff’s motion. Defendants

will not be prejudiced, there is no undue delay, bad faith or dilatory motive by Plaintiff, and

Defendants have failed to file any opposition. Accordingly, Plaintiff’s Motion to Amend is

GRANTED.

       IT IS SO ORDERED.


                 DATED this 2 August 2021.




                                              Dustin B. Pead
                                              United States Magistrate Judge




                                                 2
